DETAILED ACTION


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a lamp module comprising various elements as claimed, more specifically a rotatable base having a plate and a projection extending from the plate, a mount rotatably connected to the projection, and wherein rotation of the base or rotation of the mount is configured to adjust a directional output of light from the light emitter.
The lamp module is being interpreted in light of the specification to mean a lighting element that is part of an array to produce a light fixture.

Regarding claim 31, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a lamp module comprising various elements as claimed, more specifically a rotatable base having a plate and a projection extending from the plate, a cam lever selectively locking the rotation of the base; a mount rotatably connected to the projection, wherein rotation of the base or rotation of the mount is configured to adjust a directional output of light from the light emitter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875